Anderson, J.,
delivered the opinion of the court.
This is an appeal from the chancery court of Tallahatchie county from a final decree dismissing appellants’ bill. The cause was tried on bill, answer, and agreed facts. Harris owned property exempt from his debts. He died leaving a widow, one child, and a great-grandchild ; the parents and grandparents of the latter having previously died. It is deemed sufficient to say that the only question involved is whether under section 1657, Code of 1906 (section 1389, Hemingway’s Code), governing the descent of exempt property, a great-grandchild who has survived its parents and grand-parents will inherit from a great-grandparent. That statute is in this language:
“The property, real and personal, exempted by law from sale under execution or attachment, shall, on the death of the husband or wife owning it, descend to the survivor of them, and the children and grandchildren of the decedent, as tenants in common, grandchildren inheriting their deceased parent’s share, and if there be no children or grandchildren of the decedent, to the surviving wife or husband, and if there be no such survivor to the children and grandchildren of the deceased owner; but where the surviving husband or wife shall own a place of residence equal in value to the homestead of the decedent, and the deceased husband or wife have not surviving children or grandchildren of the-last marriage, but have children or grandchildren of a former marriage, *461the homestead of such decedent shall not descend to the surviving husband or wife, but shall descend to the surviving children and grandchildren of the decedent by such former marriage as other property.”
Prior to the amendment of said statute embodied in chapter 89, Laws of 1900, it did not contain the word “grandchildren.” The amendment consisted alone in providing that grandchildren should inherit the share of their deceased parent. The case -of Peeler v. Peeler, 68 Miss. 141, 8 So. 392, which arose before said amendment, involved the question of the right of grandchildren to inherit. It was held that the term “children” did not include grandchildren, and that therefore the grandchild was not entitled to inherit. The reasons for this holding of the court are ably and lucidly set out in the opinion in that case. It is therefore unnecessary to repeat those reasons here. Subsequent to that decision the legislature adopted chapter 89, Laws of 1900, which contains the amendment referred to above. The legislature saw fit to leave out great-grandchildren. For exactly the same reasons that the term “children” did not include grandchildren under the statute above before its amendment, the term “grandchildren” does not'include great-grandchildren under the statute as it now stands. “Grandchildren” means the children of children, and “great-grandchildren” means children of grandchildren. For a further discussion of the meaning of the terms “children,” “grandchildren,” and “great-grandchildren,” see Thomas v. Thomas, 97 Miss. 697, 53 So. 630. This is in accordance with the view held by the court below.

Affirmed.